Exhibit 10.1

INTEGRATED SILICON SOLUTION, INC.

2007 INCENTIVE COMPENSATION PLAN

STOCK APPRECIATION RIGHT AGREEMENT FOR OFFICERS

Unless otherwise defined herein, the terms defined in the Integrated Silicon
Solution, Inc. 2007 Incentive Compensation Plan (the “Plan”) will have the same
meanings in this Stock Appreciation Right Agreement (the “Agreement”).

NOTICE OF GRANT

Name:

Address:

You have been granted a Stock Appreciation Right, payable in cash, subject to
the terms and conditions of the Plan and this Agreement, as follows:

 

Grant Number                                                                 
Date of Grant                                                                 
Vesting Commencement Date                                         
                        Exercise Price per Share   
$                                                           Total Number of
Shares Granted                                                                 
Term/Expiration Date:    Seven (7) years from Date of Grant

Vesting Schedule:

Subject to accelerated vesting as set forth in the Plan, this Stock Appreciation
Right may be exercised, in whole or in part, in accordance with the following
schedule:

[Insert vesting schedule]

Termination Period:

This Stock Appreciation Right shall be exercisable for thirty (30) days after
Optionee terminates Service as an Employee, non-employee member of the board or
a consultant (a “Service Provider”), unless such termination is due to
Optionee’s death or Permanent Disability, in which case this Stock Appreciation
Right shall be exercisable for one (1) year after Optionee ceases to be Service
Provider. Notwithstanding the foregoing sentence, in no event may this Stock
Appreciation Right be exercised after the Term/Expiration Date as provided above
and may be subject to earlier termination as provided in Article II, Section IV
of the Plan. In the event Optionee’s Service is terminated for Cause, or
Optionee engages in acts constituting Cause while holding the Stock Appreciation
Right, the Stock Appreciation Right will terminate immediately and cease to be
outstanding.



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Stock Appreciation Right is granted under and
governed by the terms and conditions of the Plan and this Agreement, including
the terms in Exhibit A, which is made a part of this document.

You acknowledge receipt of a copy of the 2007 Incentive Compensation Plan
prospectus. The prospectus is available on the Company’s website at
www.issi.com/US/investor-sec-filings.shtml or by request from the Company’s
Stock Administration Department.

 

OPTIONEE:       INTEGRATED SILICON SOLUTION, INC.

 

     

 

Signature       By

 

     

 

Print Name       Title

 

-2-



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHT

1. Grant of Stock Appreciation Right. The Company hereby grants to the Optionee
a Stock Appreciation Right payable in cash, subject to all of the terms and
conditions in this Agreement and the Plan.

2. Vesting Schedule. Subject to Section 3, the Stock Appreciation Right awarded
by this Agreement will vest in the Optionee according to the vesting schedule
set forth on the attached Notice of Grant, subject to the Optionee continuing to
be a Service Provider through each applicable vesting date.

3. Termination of Stock Appreciation Right. Notwithstanding any contrary
provision of this Agreement, if the Optionee ceases to be a Service Provider for
any or no reason, the then-unvested portion of the Stock Appreciation Right
awarded by this Agreement will terminate and the Optionee will have no further
rights thereunder. The Optionee (or, if applicable, the Optionee’s personal
representative, designated beneficiary, estate or the person(s) to whom the
Stock Appreciation Right is transferred pursuant to the Participant’s will or in
accordance with the laws of descent and distribution) shall have the period set
forth in Notice of Grant to exercise the Stock Appreciation Right to the extent
vested as of the date Optionee ceases to be a Service Provider. This Stock
Appreciation Right may be exercised only within the term set out in the Notice
of Grant of Stock Appreciation Right or the Plan, and may be exercised during
such term only in accordance with the Plan and the terms of this Agreement.

4. Exercise of Stock Appreciation Right.

(a) Method of Exercise. This Stock Appreciation Right is exercisable by the
Optionee during its term in accordance with the Vesting Schedule set forth in
the Notice of Grant and the applicable provisions of the Plan and this
Agreement. This Stock Appreciation Right is exercisable by (i) delivery of an
exercise notice, in the form and manner determined by the Administrator, or
(ii) following an electronic or other exercise procedure prescribed by the
Administrator, which in either case shall state the election to exercise the
Stock Appreciation Right, the number of Shares in respect of which the Stock
Appreciation Right is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. This Stock Appreciation Right shall be deemed to be
exercised upon receipt by the Company of a fully executed exercise notice or
completion of such exercise procedure, as the Administrator may determine in its
sole discretion.

(b) Payment upon Exercise. Upon exercise of all or a specified portion of the
Stock Appreciation Right, the Optionee shall be entitled to receive from the
Company an amount in cash in one lump sum payment determined by multiplying
(i) the difference (if any) obtained by subtracting (A) the Exercise Price Per
Share as set forth in the Notice of Grant from (B) the Fair Market Value of a
Share on the date of exercise of the Stock Appreciation Right, by (ii) the
number of Shares with respect to which the Stock Appreciation Right is
exercised, reduced by any applicable tax withholding and subject to any
limitations the Administrator may impose. Such cash payment shall be made as
soon as practicable, but in no event later than thirty (30) days following the
date of exercise.



--------------------------------------------------------------------------------

5. Tax Obligations.

(a) Withholding Taxes. Optionee agrees to make appropriate arrangements with the
Company (or the Parent or Subsidiary employing or retaining Participant) for the
satisfaction of all Federal, state, local and foreign income and employment tax
withholding requirements as well as social security charges applicable to the
vesting of the Stock Appreciation Right, the exercise of the Stock Appreciation
Right or the payment of any amounts with respect to the Stock Appreciation
Right. In this regard, Optionee authorizes the Company (and/or the Parent or
Subsidiary employing or retaining Participant) to withhold all applicable taxes
legally payable by Optionee from Participant’s cash payment required under this
Agreement, wages or other cash compensation paid to Optionee by the Company
(and/or the Parent or Subsidiary employing or retaining Participant) in an
amount sufficient to cover such tax obligations. Optionee acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to make the
payment required under this Agreement if such withholding amounts are not
delivered at the time of exercise.

(b) Code Section 409A. Under Code Section 409A, a stock appreciation right
granted with a per Share exercise price that is determined by the Internal
Revenue Service (the “IRS”) to be less than the Fair Market Value of a Share on
the date of grant (a “Discount Stock Appreciation Right”) may be considered
“deferred compensation.” A Discount Stock Appreciation Right may result in
(i) income recognition by Optionee prior to the exercise of the award, (ii) an
additional twenty percent (20%) federal income tax, and (iii) potential penalty
and interest charges. The Discount Stock Appreciation Right may also result in
additional state income, penalty and interest tax to the Participant. Optionee
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share exercise price of this Stock Appreciation Right equals
or exceeds the Fair Market Value of a Share on the Date of Grant in a later
examination. Optionee agrees that if the IRS determines that the Stock
Appreciation Right was granted with a per Share exercise price that was less
than the Fair Market Value of a Share on the date of grant, Optionee will be
solely responsible for Participant’s costs related to such a determination.

6. No Effect on Service. Optionee acknowledges and agrees that the vesting of
the Stock Appreciation Right pursuant to Section 2 hereof is earned only by
Optionee continuing to be a Service Provider through the applicable vesting
dates (and not through the act of being hired or acquiring Shares hereunder).
Optionee further acknowledges and agrees that this Agreement, the transactions
contemplated hereunder and the vesting schedule set forth herein do not
constitute an express or implied promise of Participant’s continuation as a
Service Provider for the vesting period, for any period, or at all, and will not
interfere with the Participant’s right or the right of the Company to terminate
Participant’s status as a Service Provider at any time, with or without cause.

7. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company, in care of its Human Resources
Director at Integrated Silicon Solution, Inc., 1623 Buckeye Dr., Milpitas,
California 95035, or at such other address as the Company may hereafter
designate in writing.

8. Grant is Not Transferable. Except to the limited extent permitted in the
event of the Participant’s death, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

 

-2-



--------------------------------------------------------------------------------

9. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

10. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

11. Administrator Authority. The Plan Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not and to what extent the Stock
Appreciation Right has vested). All actions taken and all interpretations and
determinations made by the Plan Administrator in good faith will be final and
binding upon Participant, the Company and all other interested persons.

12. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Stock Appreciation Rights awarded under the
Plan or future Stock Appreciation Rights that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Optionee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

14. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

15. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

16. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Optionee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

17. Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof.

 

-3-